COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In re James S. Plato

Appellate case number:   01-14-00388-CV

Trial court case number: 07-DCV-156754

Trial court:             434th District Court of Fort Bend County

        The Court REQUESTS a response to the petition for writ of mandamus from Real Party
in Interest, Elisa A. Plato. The response, if any, should be filed by May 28, 2014.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                   X Acting individually    Acting for the Court


Date: May 15, 2014